Proceeding to review a determination of respondent suspending for 15 days the operator’s license of the petitioner for violation of subdivision 1 of section 56 of the Vehicle and Traffic Law. The proceeding has been transferred to this court (Civ. Prac. Act, § 1296). Determination confirmed, without costs. No opinion. Nolan, P. J., Wenzel, Murphy and Kleinfeld, JJ., concur; Beldoek, J., dissents and votes to annul the determination, with the following memorandum: Petitioner’s license was revoked on a finding by the referee of excessive speed. In my opinion, there is no evidence to sustain that finding. The only testimony in the record concerning speed is that of petitioner, who said that he was going between 25 and 30 miles an hour three car lengths behind the vehicle with which he collided. Whether petitioner was guilty of other negligence is immaterial because the only ground for the suspension of the license was excessive speed.